t c no united_states tax_court peter m and susan l hoffman petitioners v commissioner of internal revenue respondent docket no 16028-99l filed date on date ps timely filed a joint federal_income_tax return on which they reported that they held a general_partner interest in one partnership and limited_partner interests in five partnerships and did not under sec_469 i r c materially participate in any of the partnerships on date ps filed an amended_return for reporting additional income and remitting the tax due on that additional income on date r assessed the additional tax_liability reported on the amended_return and assessed other_amounts for a penalty and interest on that additional tax_liability subsegquently r issued to ps a notice_of_intent_to_levy and ps requested and received a hearing under sec_6330 i r c at the hearing ps contended that the additional tax_liability reported in the penalty and the interest were all assessed after the expiration of the period of limitations and that they were entitled to a refund of the amount_paid with the a amended_return r rejected those arguments in a notice_of_determination issued to ps sustaining the proposed levy r determined that the applicable_period of limitations is the 6-year period under sec_6501 a i r c and that the assessment was timely because the amended_return was filed days before the expiration of the 6-year period r argues that the 6-year period applies because r asserts the reference to gross_income stated in the return in sec_6501 a i r c does not include any of the income of the partnerships given that ps neither actively nor materially participated in the trade_or_business of any of those partnerships held the 6-year period of limitations in sec_6501 e a i r c is inapplicable and the assessment made on date was untimely ps’ gross_income stated in the return is determined by reference to the information returns of the partnerships steven toscher stuart a simon and bruce i hochman for petitioners daniel m whitley and irene s carroll for respondent opinion laro judge petitioners petitioned the court under sec_6330 and the parties submitted the case to the court fully stipulated see rule we decide herein whether respondent assessed certain amounts against petitioners within the period allowed by sec_6501 we hold respondent did not unless otherwise indicated section references are to applicable versions of the internal_revenue_code rule references are to -3- the tax_court rules_of_practice and procedure petitioners resided in los angeles california when the petition was filed peter m hoffman and susan l hoffman mr hoffman and ms hoffman respectively filed a joint federal_income_tax return for before filing that return they requested from respondent two extensions of time to file both of which were granted their federal_income_tax return the original return was received by respondent on date the original return reported that either mr or ms hoffman was a partner in the following partnerships twelve star partners ltd thirteen star partners limited cabrillo palms associates desert investments joliet television stations l p and orbis television stations l p the original return reported that either mr or ms hoffman held a limited_partner interest in the partnerships except for desert investments in which the original return reported that one of petitioners was a general_partner the original return reported that neither petitioner materially participated in the activities of any of these partnerships within the meaning of sec_469 the original return reported that petitioners also were shareholders in an s_corporation cinema products corp cinema and that they did not materially participate in the activity of cinema respondent no longer has copies of any of the six partnerships’ federal tax returns for and the schedules k-1 partner’s share of income credits deductions etc are not in the record respondent has a copy of cinema’s form_1120s u s income_tax return for an s_corporation the original return reported gross_income from wages interest a state tax_refund miscellaneous income and rental income totaling dollar_figure the original return also reported long-term_capital_gain of dollar_figure from the partnerships and sec_1231 gain of dollar_figure from the s_corporation the record does not indicate the gross_income of the six partnerships on date petitioners filed an amended federal_income_tax return the amended_return that was prepared by their accountant the amended_return shows an additional tax_liability of dollar_figure without statutory additions which was based upon dollar_figure of gross_income that was omitted from the original return the amount omitted from the original return relates to cancellation_of_indebtedness_income that petitioners did not report ' respondent asserted in the answer that the amended_return was filed pursuant to a plea agreement that settled a criminal case brought against mr hoffman see united_states v hoffman no cr a -jgd c d cal the criminal case respondent later conceded that the amended_return was not filed as a condition to the plea agreement respondent never issued a notice_of_deficiency to petitioners for -5- at or about the time that petitioners filed the amended_return they remitted payment for the dollar_figure respondent assessed the additional tax shown on petitioners’ amended_return on date which i sec_59 days after the amended_return was filed on date respondent issued to petitioners a notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy the notice_of_intent_to_levy is not contained in the record the court understands that respondent proposes to effect the levy to collect interest and penalties related to the amount of additional tax_liability reported in the amended_return the record does not disclose the type of penalties respondent assessed on date petitioners timely requested a hearing under sec_6330 in their reguest petitioners stated that we are disputing any balance due and are requesting a refund of dollar_figure paid in error mr and mrs hoffman filed a form 1040x in for the year they paid dollar_figure of additional tax with this form the irs is attempting to collect accumulated interest and penalty on said amended_return sic the amended_return was filed subsequent to the expiration of the statute_of_limitations and was therefore invalid assessment of penalties and interest is incorrect the taxpayers are now aware of their error and intend to file a claim_for_refund of the dollar_figure paid utilizing the format enclosed --6- the request for a hearing was accompanied by a written request for a refund using form 1040x amended u s individual_income_tax_return for the additional dollar_figure paid with the amended_return the request for refund stated that taxpayer filed form 1040x and paid dollar_figure of additional taxes for in date this was subseguent to the tolling of statute_of_limitations and as such was not valid this form is being completed as a claim_for_refund it is being filed within the year period of remittance of the erroneous tax payment sec_6511 b b a notice_of_determination concerning collection action s under sec_6320 and or was sent to petitioners on date the appeals officer determined that petitioners raised the issue of the timely filing of your court ordered amended_return in your 2nd amended_return which sought refund of the tax paid with the court ordered amended_return the statute_of_limitations had been extended by three years to a six year statute due to an amount of unreported income which was in excess of of your agi your court ordered amended_return was filed on date exactly two days prior to the six year statute of date you have no basis for the refund of tax paid with your court ordered amended_return and accordingly no basis for relief from the interest charged on such deficiency you requested a collection_due_process_hearing your representative appeared at the hearing and indicated that you felt that the proposed levies were intrusive because you had filed your court ordered amended_return after the statute_of_limitations had expired if the statute_of_limitations had expired it would mean that the payment you made when the amended_return was filed was a voluntary payment and there was no basis for charging interest on the voluntary payments additionally you sought refund of tax paid with such court ordered amended_return in the amount of dollar_figure _7- it is determined that you have no basis for refund of dollar_figure nor is there basis for relief from the statutory interest being sought by the government you have offered no other alternative means of disposing of your liability accordingly standard collection means will be pursued in making this determination the appeals officer did not review the tax returns for the six partnerships in which petitioners were partners in this proceeding petitioners’ sole allegation is that the appeals officer erroneously determined that the assessment of the penalty and interest was proper petitioners allege that the assessments were made after the expiration of the period of limitations provided in sec_6501 we agree that the assessment was untimely any amounts assessed paid or collected after the expiration of the period of limitations are overpayments sec_6401 173_f3d_503 4th cir 44_f3d_328 5th cir bwing v united_states 914_f2d_499 4th cir 944_f2d_1063 3d cir accordingly if the period of limitations expired before either formal assessment by respondent or payment by petitioners then petitioners are not liable for any_tax on the cancellation_of_indebtedness_income 93_tc_145 38_tc_875 any payment by a taxpayer -8- of a barred tax_liability whether voluntary or involuntary automatically becomes an ‘overpayment’ and hence subject_to mandatory refund under sec_6402 if petitioners’ liability for the tax attributable to the cancellation_of_indebtedness_income was eliminated by the expiration of the period of limitations petitioners cannot be liable for any interest or a penalty respondent contends that the additions to tax were timely assessed pursuant to exceptions to the general 3-year period of limitations sec_6501 e respondent has conceded that petitioners were not contractually obligated to file the amended_return as part of the plea agreement that settled the criminal proceeding moreover respondent has conceded that petitioners are not estopped from asserting the defense of period of limitations merely because they voluntarily filed an amended_return and paid the additional tax_liability a standard of review where the validity of the underlying tax_liability is properly at issue in an appeal brought under sec_6330 the court will review the taxpayer’s liability under the de novo standard where the underlying liability is not at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 to determine which standard of review applies the court must decide whether petitioners’ underlying tax_liability is at issue a taxpayer may challenge the existence or amount of the underlying tax_liability for any_tax period if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 b at the hearing petitioners questioned whether the assessment had been made within the limitations_period raising the issue of whether the limitations_period has expired constitutes a challenge to the underlying tax_liability 117_tc_127 see also macekelvain v commissioner tcmemo_2000_320 under sec_6330 b the underlying liability is properly at issue if the taxpayer did not receive any statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability 114_tc_176 an opportunity to dispute a liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability sego v commissioner supra pincite in the instant case respondent’s assessment was the result of petitioners’ voluntarily filed amended_return no notice_of_deficiency was issued to petitioners and petitioners have not otherwise had an opportunity to dispute the tax_liability --10- accordingly whether the assessment was made during the limitations_period is reviewed de novo b period of limitations sec_6501 generally provides that a valid assessment of income_tax_liability may not be made more than years after the later of the date the tax_return was filed or the due_date of the tax_return this 3-year period as to petitioners’ taxable_year expired before respondent assessed the statutory additions at issue in order for respondent’s assessment of the statutory additions to be timely an exception to the general 3-year period of limitations must apply burden_of_proof petitioners contend that respondent assessed the relevant amounts for after the expiration of the 3-year period of limitations in sec_6501 the bar of the period of limitations is an affirmative defense and the party raising this sec_6501 provides in pertinent part as follows sec_6501 limitations on assessment and collection a general_rule ---except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed and no proceeding in court without assessment for the collection of such tax shall be begun after expiration of such period the original return for was filed on date and the assessments of penalties and interest were made on date --11- defense must specifically plead it and prove it rule sec_39 sec_142 a 101_tc_374 affd without published opinion 40_f3d_385 5th cir because petitioners have pleaded the defense properly we proceed to address their contention in guestioning the validity of the assessment by asserting that it was made after the expiration of the 3-year period of limitations petitioners initially must prove the filing_date of their tax_return and that respondent assessed the relevant amounts after the expiration date of the 3-year period 142_f2d_900 6th cir affg 1t c as modified by a memorandum opinion of this court dated date harlan v commissioner 1t c and cases cited therein see mecom v commissioner supra pincite respondent concedes that petitioners have proven both prongs thus petitioners have established a prima facie case that the period of limitations precludes respondent from making the relevant assessment for and the burden of going forward shifts to respondent see mecom v commissioner supra pincite respondent must introduce evidence that the assessment for is not barred by the period of limitations under sec_6501 id if respondent makes such a showing the burden of going forward with the evidence shifts back to petitioners id pincite notwithstanding the shifting of the burden of going forward the burden of ultimate persuasion --12 - never shifts from the party who pleads the bar of the period of limitations 51_f2d_1042 8th cir affg 17_bta_848 mecom v commissioner supra pincite n six-year period of limitations respondent relies on the 6-year period of limitations under sec_6501 as an exception to the general 3-year period sec_6501 generally provides that a 6-year period of limitations is applicable when a taxpayer omits_from_gross_income an amount includable therein which is greater than percent of the amount of gross_income stated in the return once sec_6501 provides in pertinent part as follows sec_6501 substantial omission of items --except as otherwise provided in subsection c -- income taxes ---in the case of any_tax imposed by subtitle a-- a general_rule ---if the taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time within years after the return was filed for purposes of this subparagraph-- i in the case of a continued --13- petitioners establish the prima facie case that the general period of limitations has expired respondent bears the burden of going forward to establish that the amount petitioners omitted exceed sec_25 percent of the gross_income reported in their return it is well established in this court that for purposes of sec_6501 a taxpayer-partner’s return includes the information returns of partnerships of which the taxpayer was a member and that were identified on the taxpayer-partner’s return harlan v commissioner supra 48_tc_921 continued trade_or_business the term gross_income means the total of the amounts received or accrued from the sale_of_goods or services if such amounts are required to be shown on the return prior to diminution by the cost of such sales or services and in determining the amount omitted from gross_income there shall not be taken into account any amount which is omitted from gross_income stated in the return if such amount is disclosed in the return or ina statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item -14- accordingly to satisfy the burden of going forward respondent must provide evidence to show the amounts of gross_income reported on the partnership and s_corporation returns or to show that no such returns were filed davenport v commissioner supra pincite 44_tc_80 respondent has provided none of the income_tax returns for the six partnerships of which petitioners were partners moreover respondent has not alleged much less established that any of the six partnerships failed to file returns for instead respondent alleges that his burden of going forward does not include production of the partnership returns we disagree the 6-year period of limitations provided for in sec_6501 is implicated if the taxpayer omitted from gross_income an amount greater than percent of the taxpayer’s gross_income as stated on the federal_income_tax return the amount petitioners omitted the numerator in the calculation is not in dispute in this case the amount omitted is dollar_figure the parties disagree however as to the amount of gross_income stated in their return gross_income is not defined in sec_6501 we have held however that the general definition of gross_income found in the code applies to sec_6501 except for the modification provided in sec_6501 e a n ind pub serv co --15- subs v commissioner 101_tc_294 n sec_6501 e a provides a special definition of gross_income in the context of a trade_or_business that section provides that as applied to a trade_or_business gross_income includes the total of the amounts received or accrued from the sale_of_goods or services before diminution by the cost of those sales or services sec_6501 a with regard to a taxpayer- partner we have interpreted this provision as requiring that a taxpayer’s gross_income include her share of the partnership’s gross_receipts from the sale_of_goods or services 116_tc_31 63_tc_585 n affd 537_f2d_701 2d cir in essence the taxpayer-partner’s share of the partnership’s gross_receipts is used in determining total gross_income of the taxpayer the denominator in our calculation here respondent argues that petitioners’ interests in the six partnerships do not implicate sec_6501 e a according to respondent if the partner did not actively participate in the partnership the partner is not engaged ina trade_or_business and the gross_receipts definition of sec_6501 e a not implicated thus respondent contends the general meaning of gross_income should apply and only the taxpayer-partner’s share of income from the partnership that was already included in the taxpayer-partner’s return is included in the calculation of gross_income such an approach would eliminate the need to review the partnership’s tax returns and respondent would have satisfied his burden we have not previously addressed whether sec_6501 e a is applicable only to situations in which the taxpayer-partner did materially or actively participate in the partnership we hold that it is not so limited a general_partner may be deemed to be conducting the trade_or_business activity of the partnership of which she is a member 133_f2d_173 1st cir 91_tc_222 86_tc_1326 78_tc_471 affd 722_f2d_695 11th cir hagar v commissioner 76_tc_759 20_tc_332 affd 224_f2d_547 9th cir cluet v commissioner t1t c see sec_1_702-1 income_tax regs see generally revrul_92_17 1992_1_cb_142 moreover the trade_or_business of the partnership may be imputed to a general_partner irrespective of the fact that the partner did not actively or materially participate in the partnership 31_tc_910 affd 279_f2d_115 6th cir it is also possible for the trade_or_business activity of a limited_partnership to be imputed to a limited_partner newhall unitrust v commissioner 104_tc_236 affd --l17- 105_f3d_482 9th cir 36_tc_1097 additionally an individual taxpayer may be engaged in more than one trade_or_business 138_f2d_910 4th cir affg a memorandum opinion of this court respondent argues that we should not impute the trade_or_business of a partnership to a partner limited or general who does not actively or materially participate in a partnership essentially respondent suggests sec_6501 e a does not include those activities that qualify as passive activities under sec_469 respondent has provided no support for this argument other than his view that a partner who does not materially participate in a partnership is simply an investor we see no reason to so limit the application of sec_6501 e a that provision of the code does not indicate that a partner must materially or actively participate in the trade_or_business in fact respondent has conceded that the partnerships are engaged in trade_or_business activities we hold that sec_6501 e a does not require that a partner materially participate as defined by sec_469 in the trade_or_business activity the gross_receipts definition of gross_income provided in sec_6501 e a 1s implicated and petitioners’ gross_income for purposes of that provision includes their share of the --18- partnerships’ gross_receipts respondent has not shown whether desert investments or the other partnerships filed federal_income_tax returns and if so the amount of gross_receipts reported therein we conclude that respondent has failed to meet his burden of production with respect to establishing the amount of gross_income stated on petitioners’ federal_income_tax return respondent has failed to show that the 6-year period of limitations is applicable therefore the general 3-year period of limitations is applicable sec_6501 petitioners’ return was filed on date and the 3-year period of limitations ended on date any amounts assessed paid or collected after that date are barred by expiration of the period of limitations sec_6401 thus petitioners’ liability for the tax on the cancellation_of_indebtedness_income was eliminated when the period of limitations expired before either formal assessment by respondent or payment by petitioners 93_tc_145 38_tc_875 petitioners have no liability for interest or a penalty relating to a tax_liability that was eliminated by the expiration of the period of limitations accordingly respondent’s proposal -1 q- to levy upon petitioners’ property to collect those amounts is improper decision will be entered for petitioners
